Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The objection to claim 29 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 14-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Groot U.S. Patent No. 6,234,304 in view of DeGroot U.S. Patent No. 8,002,110.

Claim 15, DeGroot teaches the vulcanized rubber of the both end parts of the belt main body of 100 and the coupling part 106,107 are chemically bonded to each other through a crosslinking agent C3 L15-25, but does not teach as DeGroot (8,002,110) the coupling part 10 is made of a thermoplastic resin Abstract. It would obvious to one of ordinary skill to use the connector material of DeGroot (8,002,110) into the invention of DeGroot (6,234,304) for ease of maintenance.  
Claim 16, DeGroot teaches both joining surfaces of the coupling part 106,107 which are in contact with the belt main body of 100 have a tapered shape that is inclined with respect to a thickness direction of the belt main body of 100 Fig. 3,4. 
Claim 17, DeGroot teaches parts of the belt main body of 100 extend on a surface on one side of the coupling part 106,107 Fig. 5. 
Clam 18, DeGroot teaches the belt main body of 100 and the coupling part 106,107 are provided on reinforcement fabric C3 L15-25. 
Claim 19, DeGroot teaches in the case of applying a tensile load in a longitudinal direction of the endless belt 100, the belt main body of 100 is ruptured earlier than a 
Claim 20, DeGroot teaches a band-shaped belt 100, comprising: a band-shaped belt main body of 100 made of a vulcanized rubber C2 L30-40; a first coupling part 106 that is provided on a first end surface 101 that is one end of the belt main body of 100 in a longitudinal direction to extend in the longitudinal direction of the belt main body of 100; and a second coupling part 107 is provided on a second end surface 102 that is the other end of the belt main body of 100 in the longitudinal direction to extend in the longitudinal direction of the belt main body of 100, wherein the vulcanized rubber of the first end surface 101 and the first coupling part 106 are chemically bonded to each other, and the vulcanized rubber of the second end surface 102 and the second coupling part 107 are chemically bonded to each other C3 L15-25, but does not teach as DeGroot (8,002,110) the coupling part 10 is madeof a thermoplastic resin Abstract. It would obvious to one of ordinary skill to use the connector material of DeGroot (8,002,110) into the invention of DeGroot (6,234,304) for ease of maintenance. 
Claim 21, DeGroot teaches the vulcanized rubber of the first end surface 101 and the first coupling part 106 are chemically bonded to each other through a crosslinking agent C3 L15-25, and the vulcanized rubber of the second end surface 102 and the second coupling part 107 are chemically bonded to each other through the crosslinking agent C3 L15-25, but does not teach as DeGroot (8,002,110) the coupling part 10 is made of a thermoplastic resin Abstract. It would obvious to one of ordinary skill to use the connector material of DeGroot (8,002,110) into the invention of DeGroot (6,234,304) for ease of maintenance. 

Claim 23, DeGroot teaches parts of the belt main body of 100 extend on surfaces on one side of the first coupling part 106 and the second coupling part 107 Fig. 5. 
Claim 24, DeGroot teaches the belt main body of 100, the first coupling part 106, and the second coupling part 107 are provided on reinforcement fabricC2 L30-40. 

Claims 25 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Groot U.S. Patent No. 6,234,304 in view of DeGroot U.S. Patent No. 8,002,110 in view of Garnier U.S. Patent No. 6,087,519.
Claim 25, DeGroot teaches a stacked body 100 forming process of disposing a band-shaped thermoplastic resin sheet that is made of a thermoplastic resin and serves as a coupling part 106,107, and an unvulcanized rubber sheet of 100 that includes an unvulcanized rubber and a crosslinking agent to the unvulcanized rubber of 100 and the thermoplastic resin 106,107 and serves as a belt main body 100 on a mold surface in a state in which end parts are in contact with each other to obtain an unvulcanized stacked body C3 L15-25; but does not teach as Garnier teaches a crosslinking agent covalently bonded C5 L60-62 and a vulcanization-molding process of vulcanization-molding the unvulcanized stacked body C7 L10-25. It would be obvious to one of ordinary skill to use the process of covalent bonding and vulcanization in order to create a permanent bond and increase the strength of the belt.

Claim 28, DeGroot teaches the coupling part 106,107 includes a first coupling part 106 that is provided in one end 101 of the belt main body of 100, and a second coupling part 107 that is provided in the other end 102 of the belt main body of 100. 
Claim 29, DeGroot teaches a process of mounting the band-shaped belt 100 manufactured in the manufacturing method according to claim 28 on a conveyance device, and fusing the first coupling part 106 and the second coupling part 107 into an endless shape Fig. 5. 
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS